Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145433 & (25)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145433
                                                                    COA: 307480
                                                                    Wayne CC: 01-003031-01
  JUAN WALKER,
           Defendant-Appellant.

  _________________________________________/

         By order of February 6, 2013, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 21, 2012 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered and, it appearing to this Court that the case of Burt v Titlow, cert gtd 185 L Ed
  2d 360; 2013 US LEXIS 1849; 81 USLW 3470 (US 2013), is pending before the United
  States Supreme Court, and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
         s0422                                                                 Clerk